Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 1 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 2 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 3 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 4 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 5 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 6 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 7 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 8 of 11
Case 18-52051-jwc   Doc 51   Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document     Page 9 of 11
Case 18-52051-jwc   Doc 51    Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document      Page 10 of 11
Case 18-52051-jwc   Doc 51    Filed 10/05/18 Entered 10/05/18 13:32:49   Desc Main
                             Document      Page 11 of 11
